Citation Nr: 1433144	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  14-03 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for residuals of a stroke.

5.  Entitlement to service connection for neuropathy of the lower extremities.
  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the above mentioned claims.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claims on appeal.  These records have been reviewed and considered by the Board.


FINDING OF FACT

In a July 2014 statement, the Veteran indicated his desire to withdraw his appeal seeking service connection for skin cancer, hypertension, high cholesterol, residuals of a stroke, and peripheral neuropathy of the lower extremities.  The Board received such request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issues of service connection for skin cancer, hypertension, high cholesterol, residuals of a stroke, and peripheral neuropathy of the lower extremities, have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In July 2014, the Veteran's representative stated that on behalf of the Veteran, he was withdrawing all issues on appeal and discontinuing the Veteran's appeal.  He further stated that they had no bases to support service connection for these issues on appeal.  The July 2014 statement has been accepted as the Veteran's withdrawal of the Substantive Appeal as to the issues of service connection for skin cancer, hypertension, high cholesterol, residuals of a stroke, and peripheral neuropathy of the lower extremities.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn the appeal of the issues of entitlement to service connection for skin cancer, hypertension, high cholesterol, residuals of a stroke, and peripheral neuropathy of the lower extremities, and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  As such, the Board does not have jurisdiction to review the appeal of the issues of entitlement to service connection for skin cancer, hypertension, high cholesterol, residuals of a stroke, and peripheral neuropathy of the lower extremities, and they are dismissed.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for skin cancer is dismissed.

Entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for high cholesterol is dismissed.

Entitlement to service connection for residuals of a stroke is dismissed.

Entitlement to service connection for neuropathy of the lower extremities is dismissed.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


